EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-78139, 333-92997, 333-123366 and 333-194046 on Form S-8 and Registration Statement Nos. 333-136848, 333-93857 and 333-180359 on Form S-3 of our reports dated March 2, 2015, relating to the consolidated financial statements of Prosperity Bancshares, Inc. and subsidiaries, and the effectiveness of Prosperity Bancshares, Inc. and subsidiaries’internal control over financial reporting, appearing in this Annual Report on Form 10-K of Prosperity Bancshares, Inc. and subsidiaries for the year ended December 31, 2014. /s/ Deloitte and Touche LLP Houston, Texas March 2, 2015
